                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 KEVIN RYAN,

                      Plaintiff,

                     v.                           CAUSE NO.: 3:19-CV-623-JD-MGG

 JON BOYD, et al.,

                     Defendants.

                                   OPINION AND ORDER

       Kevin Ryan, a prisoner without a lawyer, filed a complaint. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers . . .”

Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim, or seeks monetary relief against a defendant who is

immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff

must allege: (1) that defendants deprived him of a federal constitutional right; and (2)

that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).

       In the complaint, Ryan alleges that, at the Laporte County Jail, he was housed in

an area that was also used as an indoor recreation area due to an overcrowded jail. In

that room, a kiosk allows inmates to visit with friends and family through a video feed,

and the camera faces directly at the door of a small bathroom, which has no lock or
vacancy indicator. On April 29, 2019, while Ryan was nude and occupying the toilet, an

inmate opened the door, which exposed him to the kiosk camera as another inmate

visited with his family. To Ryan’s humiliation, frames from this video feed were

captured and placed on social media. As a result, Ryan has experienced difficulty

sleeping, panic attacks, increased anxiety, vomiting, and nausea.

       Ryan asserts a claim against the jail officials for placing him in the housing

conditions that allowed these humiliating circumstances to occur, which he describes as

cruel and unusual punishment. Because Ryan was a pretrial detainee, the court must

assess his claims under the Fourteenth Amendment instead of the Eighth Amendment.

See Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856 (7th Cir. 2017). “[T]he

Fourteenth Amendment’s Due Process Clause prohibits holding pretrial detainees in

conditions that amount to punishment.” Id. “A pretrial condition can amount to

punishment in two ways: first, if it is imposed for the purpose of punishment, or

second, if the condition is not reasonably related to a legitimate goal—if it is arbitrary or

purposeless—a court permissibly may infer that the purpose of the government action

is punishment.” Id. A pretrial detainee can “prevail by providing only objective

evidence that the challenged governmental action is not rationally related to a

legitimate governmental objective or that it is excessive in relation to that purpose.”

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). Nevertheless, to prevail on such a

claim, pretrial detainees “must prove that the defendant possessed a purposeful, a

knowing, or possibly a reckless state of mind with respect to the defendant’s actions (or

inaction) toward the plaintiff.” Davis v. Wessel, 792 F.3d 793, 801 (7th Cir. 2015). “Stated


                                               2
differently, liability for negligently inflicted harm is categorically beneath the threshold

of constitutional due process.” Id.

       The complaint describes an unfortunate confluence of events, but it does not

suggest that Ryan was subjected to housing conditions that amount to punishment. To

start, it is simply not plausible to characterize facing a kiosk camera towards a

bathroom door and not equipping bathroom doors with locks or vacancy indicators as

inherently punitive acts. To Ryan’s point, an inmate opening the bathroom door

without any effort to verify whether it is occupied is discourteous and embarrassing to

the occupant; the conduct of those posting images of Ryan on social media is

reprehensible; and the conditions that allowed these acts to occur may not be ideal.

However, the complaint contains no indication that the defendant jail officers were

personally involved with exposing Ryan to the camera or that they had any basis to

believe that such exposure was likely to occur. Consequently, these allegations do not

state a plausible claim under the Fourteenth Amendment, and Ryan may not proceed

this complaint.

       Nevertheless, the court will give Ryan the opportunity to file an amended

complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). If he chooses to file an

amended complaint, he should use the court’s approved form and must put the case

number of this case on it, which is on the first page of this order. However, Ryan should

file an amended complaint only if, after reviewing this order, he believes that he has a

meritorious federal claim.

       For these reasons, the court:


                                             3
       (1) GRANTS Kevin Ryan until February 28, 2020, to file an amended complaint;

and

       (2) CAUTIONS Kevin Ryan that, if he does not respond by that deadline, this

case will be dismissed pursuant to 28 U.S.C. § 1915A for failure to state a claim.

       SO ORDERED on January 28, 2020

                                                     /s/JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
